      Case 4:20-cv-02036 Document 1 Filed on 06/10/20 in TXSD Page 1 of 14



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ERIK GARCIA,                                         )
                                                     )
                       Plaintiff,                    )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        Case No.
SALITEX II LIMITED,                                  )
                                                     )
                       Defendant.                    )

                                         COMPLAINT

       COMES NOW, ERIK GARCIA, by and through the undersigned counsel, and files this,

his Complaint against Defendant, SALITEX II LIMITED, pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as

follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff, ERIK GARCIA (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.



                                                 1
       Case 4:20-cv-02036 Document 1 Filed on 06/10/20 in TXSD Page 2 of 14



        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

        7.      Defendant, SALITEX II LIMITED (hereinafter “SALITEX II LIMITED”), is a

Texas limited company that transacts business in the State of Texas and within this judicial

district.

        8.      Defendant, SALITEX II LIMITED, may be properly served with process for

service via its Registered Agent, to wit: c/o CT CORPORATION SYSTEM, Registered Agent,

1999 Bryan Street, Suite 900, Dallas, TX 75201.

                                  FACTUAL ALLEGATIONS

        9.      On or about May 11, 2020, Plaintiff was a customer at “Antonini’s Subs and

Steaks” a business located at 17314 Hwy 3, Webster, TX               77598, referenced herein as

“Antonini’s”.    Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Also

attached is a photograph documenting Plaintiff’s visit to the Property. See Exhibit 2.

        10.     Defendant, SALITEX II LIMITED, is the owner or co-owner of the real property

and improvements that Antonini’s is situated upon and that is the subject of this action,

referenced herein as the “Property.”



                                                 2
      Case 4:20-cv-02036 Document 1 Filed on 06/10/20 in TXSD Page 3 of 14



          11.    Plaintiff lives 3 miles from the Property.

          12.    Plaintiff’s access to the business(es) located 17314 Hwy 3, Webster, TX 77598,

Harris County Property Appraiser’s account number 1162700000002 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges, advantages

and/or accommodations offered therein were denied and/or limited because of his disabilities,

and he will be denied and/or limited in the future unless and until Defendant, SALITEX II

LIMITED, is compelled to remove the physical barriers to access and correct the ADA violations

that exist at the Property, including those set forth in this Complaint.

          13.    There are multiple buildings on this parcel, each one being a public

accommodation.

          14.    Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

          15.    Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

           16.    Plaintiff travelled to the Property as a customer and as an independent advocate

     for the disabled, encountered the barriers to access the Property that are detailed in this

  Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to



                                                   3
      Case 4:20-cv-02036 Document 1 Filed on 06/10/20 in TXSD Page 4 of 14



  suffer such harm and injury as a result of the illegal barriers to access present at the Property.

                                                 COUNT I

                         VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;


                                                  4
      Case 4:20-cv-02036 Document 1 Filed on 06/10/20 in TXSD Page 5 of 14




       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his


                                                 5
      Case 4:20-cv-02036 Document 1 Filed on 06/10/20 in TXSD Page 6 of 14



access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        27.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        28.     Defendant, SALITEX II LIMITED, has discriminated against Plaintiff (and others

with disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Property, as prohibited by, and

by failing to remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

        29.     Defendant, SALITEX II LIMITED, will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendant, SALITEX II LIMITED, is compelled to

remove all physical barriers that exist at the Property, including those specifically set forth

herein, and make the Property accessible to and usable by Plaintiff and other persons with

disabilities.

        30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and



                                                 6
      Case 4:20-cv-02036 Document 1 Filed on 06/10/20 in TXSD Page 7 of 14



equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     Near Unit 17330, the access aisle to the accessible parking space is not level due

               to the presence of an accessible ramp in the access aisle in violation of Section

               502.4 of the 2010 ADAAG standards. This violation would make it dangerous

               and difficult for Plaintiff to exit and enter their vehicle while parked at the

               Property.

       (ii)    Near Unit 17330, the accessible curb ramp is improperly protruding into the

               access aisle of the accessible parking space in violation of Section 406.5 of the

               2010 ADAAG Standards. This violation would make it difficult and dangerous

               for Plaintiff to exit/enter their vehicle.

       (iii)   Near Unit 17330, the access aisle adjacent to the accessible parking spaces has a

               slope in excess of 1:48 in violation of Section 502.4 of the 2010 ADAAG

               standards and are not level. This violation would make it dangerous and difficult

               for Plaintiff to exit and enter their vehicle while parked at the Property.

       (iv)    Near Unit 17330, the accessible ramp slope exceeds the maximum 1:12 slope

               permitted by section 405.2 of the 2010 ADAAG Standards.

       (v)     Near Unit 17330, the accessible ramp side flares have a slope in excess of 1:10 in

               violation of Section 406.3 of the 2010 ADAAG standards. This violation would

               make it dangerous and difficult for Plaintiff to access the units of the Property.

       (vi)    Near Unit 17330, there is an excessive vertical rise at the top of the accessible

               ramp in violation of Sections 303.2 and 405.4 of the 2010 ADAAG



                                                   7
Case 4:20-cv-02036 Document 1 Filed on 06/10/20 in TXSD Page 8 of 14



          standards. This violation would make it dangerous and difficult for Plaintiff to

          access public features of the Property.

 (vii)    Near Unit 17314, the ground surfaces of the access aisle have vertical rises in

          excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

          broken or unstable surfaces or otherwise fail to comply with Section 502.4 of the

          2010 ADAAG standards. This violation would make it dangerous and difficult for

          Plaintiff to access the units of the Property.

 (viii)   Near Unit 17314, the access aisle to the accessible parking space is not level due

          to the presence of an accessible ramp in the access aisle in violation of Section

          502.4 of the 2010 ADAAG standards. This violation would make it dangerous

          and difficult for Plaintiff to exit and enter their vehicle while parked at the

          Property.

 (ix)     Near Unit 17314, the accessible curb ramp is improperly protruding into the

          access aisle of the accessible parking space in violation of Section 406.5 of the

          2010 ADAAG Standards. This violation would make it difficult and dangerous

          for Plaintiff to exit/enter their vehicle.

 (x)      Near Unit 17314, the accessible ramp side flares intrude into the accessible

          parking spaces in violation of section 502.4 of the 2010 ADAAG Standards. This

          violation would make it dangerous and difficult for Plaintiff to access the units of

          the Property.

 (xi)     Near Unit 17314, the accessible parking space and access aisle has a slope in

          excess of 1:48 in violation of Section 502.4 of the 2010 ADAAG standards and is




                                              8
Case 4:20-cv-02036 Document 1 Filed on 06/10/20 in TXSD Page 9 of 14



          not level. This violation would make it dangerous and difficult for Plaintiff to exit

          and enter their vehicle while parked at the Property.

 (xii)    Near Unit 17302, the access aisle to the accessible parking space is not level due

          to the presence of an accessible ramp in the access aisle in violation of Section

          502.4 of the 2010 ADAAG standards. This violation would make it dangerous

          and difficult for Plaintiff to exit and enter their vehicle while parked at the

          Property.

 (xiii)   Near Unit 17302, the accessible curb ramp is improperly protruding into the

          access aisle of the accessible parking spaces in violation of Section 406.5 of the

          2010 ADAAG Standards. This violation would make it difficult and dangerous

          for Plaintiff to exit/enter their vehicle.

 (xiv)    Near Unit 17302, the accessible parking space access aisles are not level due to

          the presence of an accessible ramp in the access aisles in violation of Section

          502.4 of the 2010 ADAAG standards. This violation made it dangerous and

          difficult for Plaintiff to exit and enter their vehicle while parked at the Property.

 (xv)     The accessible curb ramp side flares are improperly protruding into the accessible

          parking spaces in violation of Section 406.5 of the 2010 ADAAG Standards. This

          violation would make it difficult and dangerous for Plaintiff to exit/enter their

          vehicle.

 (xvi)    Near Unit 17302, the accessible parking spaces and access aisles have a surface

          slope in excess of 1:48 in violation of section 502.4 of the 2010 ADAAG

          Standards. This violation would make it difficult and dangerous for Plaintiff to

          utilize these accessible parking spaces.



                                              9
Case 4:20-cv-02036 Document 1 Filed on 06/10/20 in TXSD Page 10 of 14



 (xvii) The Property lacks an accessible route connecting accessible buildings, facilities,

         accessible elements and/or accessible spaces of the Property in violation of

         Section 206.2.2 of the 2010 ADAAG standards. This violation would make it

         difficult for Plaintiff to access public features of the Property.

 (xviii) Near Unit 17360, one accessible parking space that does not have a properly

         marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

         standards. This violation would make it dangerous and difficult for Plaintiff to

         access the accessible entrances of the Property.

 (xix)   One or more accessible parking space signs are not at the proper height in

         violation of Section 502.6 of the 2010 ADAAG standards. This violation would

         make it difficult for Plaintiff to locate an accessible parking space.

 (xx)    The medical offices building on the southern end of the parcel has seven

         accessible parking spaces with ramps protruding into the access aisle and the

         accessible parking spaces in violation of section 502.4 of the 2010 ADAAG

         Standards.

 (xxi)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

         facilities are readily accessible to and usable by disabled individuals.

 RESTROOMS INSIDE ANTONINIS SUBS AND STEAKS (17314 Hwy 3, Webster,

         TX 77598)

 (i)     The door exiting the restroom lacks a proper minimum maneuvering clearance,

         due to the proximity of the door hardware to the adjacent wall, in violation of

         Section 404.2.4 of the 2010 ADAAG standards. This violation would make it




                                           10
     Case 4:20-cv-02036 Document 1 Filed on 06/10/20 in TXSD Page 11 of 14



               difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

               facilities.


       (ii)    The restrooms lack proper door hardware in violation of Section 404.2.7 of the

               2010 ADAAG standards. This violation would make it difficult for Plaintiff

               and/or any disabled individual to utilize the restroom facilities.

       (iii)   The mirror in the bathrooms exceeds the maximum height permitted by Section

               603.3 of the 2010 ADAAG standards. This violation would make it difficult for

               the Plaintiff and/or any disabled individual to properly utilize public features of

               the restroom.

       (iv)    Restrooms have a pedestal sink with inadequate knee and toe clearance in

               violation of Section 306 of the 2010 ADAAG standards. This violation would

               make it difficult for Plaintiff and/or any disabled individual to safely utilize the

               restroom facilities.

       (v)     The hand operated flush control is not located on the open side of the accessible

               toilet in violation of Section 604.6 of the 2010 ADAAG standards. This violation

               would make it difficult for Plaintiff and/or any disabled individual to safely utilize

               the restroom facilities.

       (vi)    The restrooms have grab bars adjacent to the commode which are not in

               compliance with Section 604.5 of the 2010 ADAAG standards as the rear bar is

               too short. This violation would make it difficult for Plaintiff and/or any disabled

               individual to safely utilize the restroom facilities.

       31.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.


                                                 11
     Case 4:20-cv-02036 Document 1 Filed on 06/10/20 in TXSD Page 12 of 14



       32.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.     All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       35.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       36.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, SALITEX

II LIMITED, has the financial resources to make the necessary modifications. According to the

Property Appraiser, the Appraised value of the Property is $10,090,074.00.

       37.     Upon information and good faith belief, the Property has been altered since 2010.

       38.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       39.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

SALITEX II LIMITED, is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Property, including those alleged herein.

       40.     Plaintiff’s requested relief serves the public interest.



                                                 12
     Case 4:20-cv-02036 Document 1 Filed on 06/10/20 in TXSD Page 13 of 14



       41.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, SALITEX II LIMITED.

       42.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, SALITEX II LIMITED, pursuant to 42 U.S.C. §§ 12188 and 12205.

       43.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, SALITEX II

LIMITED, to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)     That the Court find Defendant, SALITEX II LIMITED, in violation of the ADA

               and ADAAG;

       (b)     That the Court issue a permanent injunction enjoining Defendant, SALITEX II

               LIMITED, from continuing their discriminatory practices;

       (c)     That the Court issue an Order requiring Defendant, SALITEX II LIMITED, to (i)

               remove the physical barriers to access and (ii) alter the Property to make it readily

               accessible to and useable by individuals with disabilities to the extent required by

               the ADA;

       (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

               and costs; and




                                                13
Case 4:20-cv-02036 Document 1 Filed on 06/10/20 in TXSD Page 14 of 14



 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: June 10, 2020.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        14
